UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-20078
                             Summary Calendar


                         ROBERT J. MAYBERRY, III,

                                                         Plaintiff-Appellant,

                                      VERSUS

                 PRUDENTIAL SECURITIES INCORPORATED,

                                                          Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-98-CV-3233)

                                August 20, 1999

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Mayberry    filed    this       suit    against   his   former    employer,

Prudential Securities (Prudential) under Title XII and 42 U.S.C.

0§ 1981 alleging that Prudential had discriminated against him on

the basis of race. Prudential filed a motion to compel arbitration
along with a motion to dismiss the suit relying on an arbitration

agreement   Mayberry     signed      in     his   application   for   securities

registration    along    with    a    separate      arbitration   agreement   he

completed in his employment application with Prudential.                      The

district court granted the defendant’s motion to compel arbitration

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and after determining that all of the plaintiff’s claims were

arbitrable, granted defendant’s motion to dismiss the complaint.

      On appeal, Mr. Mayberry argues that this court should “reverse

its   prior   holdings   that   Title   VII   claims,   under   the   1991

amendments, are subject to compulsory arbitration . . .”

      Even if this panel were so inclined, it does not have the

power to overrule established circuit precedent. Lineberry v.

United States, 512 F.2d 510 (5th Cir. 1975). In Rojas v. T.K.

Communications, Inc., 87 F.3d 745, 747 (5th Cir. 1996), we held

that arbitration agreements similar to those executed by the

plaintiff encompass Title VII and Section 1981 claims and require

that those claims be arbitrated.         The district court correctly

dismissed plaintiff’s complaint.2

      AFFIRMED.




      2
     Prudential filed a number of motions, all of which are denied
as moot.

                                    2